4                                04/21/2020


          IN THE SUPREME COURT OF THE STATE OF MONTANA                               Case Number: PR 06-0422


                                      PR 06-0422

                                                                               FILED
IN THE MA1 1ER OF THE PETITION OF
MATTHEW V. VAN FLEET
                                                                    ORDERAPR2 1 2020
                                                                              Bowen Greenwood
                                                                            Clerk of Supreme Court
                                                                               State of Monta na


      Matthew V. Van Fleet has petitioned the Court to waive the three-year test
requirement for the Multistate Professional Responsibility Examination (MPRE) for
purposes of his application for admission by motion to the State Bar of Montana. By rule,
applicants for admission by motion must provide evidence of the requisite score on an
MPRE taken "within three years preceding the date ofthe application for admission." Rule
IV.A.3, Rules ofAdmission. Van Fleet passed the MPRE in 2002 when seeking admission
to the practice oflaw in Califomia. He was admitted to the California Bar and subsequently
admitted to the Texas Bar. He has practiced law continuously in California and Texas for
17 years "without any ethical or disciplinary issues." Good cause appearing,
      IT IS HEREBY ORDERED that the petition of Matthew V. Van Fleet to waive the
three-year test requirement for the MPRE for purposes of his current application for
admission by motion to the State Bar of Montana is GRANTED.
      The Clerk shall mail a copy of this order to Petitioner and to the Administrator of
the Board of Bar Examiners at the State Bar of Montana.
      DATED this—cL day of April, 2020.




                                                            Chief Justice


                                                                    fee
•       LAdj
           ar.05%
           Justices




    2